This was a suit for the balance due on a contract for the construction of a building. The contentions of the parties appear in the pleadings. There was a verdict and judgment for the plaintiff, and the defendant appealed to this Court.
This issue was submitted:
1. Was the building completed according to contract? Answer: Yes.
(588)   Upon an examination of the record, we are of opinion that the issue submitted presented the real controversy between the parties and upon the finding in response thereto the plaintiff is entitled to the judgment rendered.
We think the controversy almost exclusively one of fact, and we find no error in the record which we think necessitates another trial.
No error.